 
 
IV 
108th CONGRESS
2d Session
H. RES. 753 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Expressing the sense of the House of Representatives that a portrait of Dilip Singh Saund should be displayed in an appropriate place in the United States Capitol or in a House Office Building. 
 
Whereas Dilip Singh Saund was born in 1899, in Chhajulwadi, Punjab Province, India; 
Whereas Dilip Singh Saund was inspired to immigrate to the United States by the writings of Presidents Abraham Lincoln, Woodrow Wilson, and Theodore Roosevelt; 
Whereas Dilip Singh Saund received his Ph.D. in mathematics from the University of California, Berkeley, in 1924 and served as the national president of the Hindustan Association of America while he was a student there; 
Whereas Dilip Singh Saund was a successful farmer for nearly 30 years in Imperial Valley, California; 
Whereas in 1946, Dilip Singh Saund was instrumental in ending restrictions which prohibited the naturalization of immigrants from India; 
Whereas in 1952, Dilip Singh Saund was elected justice of the peace in Westmorland, California, becoming one of the first Asian Americans ever elected to public office; 
Whereas Dilip Singh Saund was elected to serve in the House of Representatives in 1956, becoming the first Asian American and first native of India ever elected to Congress; 
Whereas in 1957, the people of India recognized Dilip Singh Saund's historic election by giving him a hero's welcome when he visited India as a member of the House Foreign Affairs Committee; 
Whereas Dilip Singh Saund overcame many obstacles to become a United States citizen and a Member of Congress; and 
Whereas Dilip Singh Saund continues to serve as a role model and inspiration for the Indian American community: Now, therefore, be it 
 
That it is the sense of the House of Representatives that a portrait of Dilip Singh Saund should be displayed in an appropriate place in the United States Capitol or in a House Office Building. 
 
